PER CURIAM.
The court of appeal erred in ordering child support by a divorced and remarried mother, who, although able to work, was unemployed and unable to find employment, and whose present husband had a net income of $174.90 per week. The trial judge properly denied child support under the existing circumstances, and the father can reapply if circumstances change.
The judgment of the court of appeal is reversed, 413 So.2d 977, and the judgment of the trial court is reinstated.
DENNIS, J., would simply grant the writ.